DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 8, 10, 12, and 17 are amended.  Claims 2, 4-7, 9, 11, 13-16, and 18 are withdrawn.  Claims 1, 3, 8, 10, 12, 17, and 20 remain under consideration.

Response to Arguments
Applicant argues the instant application should be afforded an effective filing date of application 14/132,292 which was filed on 12/18/2013 (the instant application is noted as a CIP of this prior application).  Applicant argues that the ‘292 application provides written description support for the claimed invention and cites several sections from the specification of the ‘292 application.  Claim 1 recites a system for nutritional monitoring and management that comprises several components including a spectroscopic sensor that collects spectral data that is used to identify food item types and/or compositions and a camera used to identify food item types and/or estimate food item quantities.   Based on the cited sections of the ‘292 application and a review of specification, the Office agrees that parent application provides written description support for the system of claim 1.   Applicant also argues that the 13/901,099 application may also provide written description support for invention of claim 1.  The cited section of the ‘099 application in the response however seems to disclose a monitor for possible food consumption that may use a camera and a spectroscopy sensor.  It is unclear whether monitoring for food consumption is equivalent to identifying food item types, estimating food quantities, and identifying food compositions as claimed without additional evidence.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adamowicz (US 2011/0318717).
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections in sections 3 and 4 of the previous Office Action are withdrawn in view of the amendments to claims 1, 3, 8, 10, 12, and 17. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  Claim(s) 1, 3, 8, 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433, cited in the IDS) in view of Adamowicz (US 2011/0318717).
Regarding claim 1, Fernstrom et al. disclose a system for nutritional monitoring and management (Abstract reference to a system for analyzing food consumption, [0021] – “The system also may further comprise a database comprising dietary information for different foods, and a computer process for determining nutritional information from food dimension data obtained by the computer processes for determining a dimension of a food item in video data obtained from the video camera”) comprising: 
a camera which records images of food items (claim 1 reference to a camera, see at least claim 30 where the camera data is used to show food consumption), wherein the images are analyzed to identify food item types and/or estimate food item quantities (see [0126] where camera data is used to determine volume, weight, and caloric content), and wherein food includes beverages as well as solid food ([0078] disclose both eating and drinking recordation); and 
one or more other components selected from the group consisting of: data processor; data transmitter; data receiver ([0020] reference to transmitter and receiver); battery (0118] reference to battery power); GPS module ([0049] reference to GPS); clock ([0082] reference to clock); calendar; voice recognition interface; touch-screen interface; gesture recognition interface; and EEG interface.
Fernstrom et al. do not disclose a spectroscopic sensor which collects spectral data concerning light reflected from or absorbed by food items; wherein the spectral data is used to identify food item types and/or compositions; wherein the spectroscopic sensor further comprises a light emitter which emits light toward food items and a light receiver which receives the light after it has been reflected by or passed through the food items; and wherein changes in the spectral distribution of the light caused by interaction with food items are used to identify food item types and/or compositions.  However, Adamowicz teaches a personalized food identification and nutrition guidance system (Abstract) that uses a food sensing and analysis device (Fig. 1, #102) that may comprise a spectroscopy sensor ([0040]) to identify food (Fig. 1, #112 and [0041]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor taught by Adamowicz because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis whereas Adamowicz states that the device 102 may comprise a PDA or smartphone, see [0031]).
Regarding claim 10, Fernstrom et al. disclose a system for nutritional monitoring and management (Abstract reference to a system for analyzing food consumption, [0021] – “The system also may further comprise a database comprising dietary information for different foods, and a computer process for determining nutritional information from food dimension data obtained by the computer processes for determining a dimension of a food item in video data obtained from the video camera”) comprising: 
a camera which records images of food items (claim 1 reference to a camera, see at least claim 30 where the camera data is used to show food consumption), wherein the images are analyzed to identify food item types and/or estimate food item quantities (see [0126] where camera data is used to determine volume, weight, and caloric content), and wherein food includes beverages as well as solid food ([0078] disclose both eating and drinking recordation); 
a fiducial component which displays objects in images of food items which help to calibrate the distance, size, shape, color, and/or brightness of the food items ([0141] discloses the use of the brass bar that is placed in the field of view of the camera, this helps to calibrate distance measurements by the camera analysis system; the object itself is the display); and 
one or more other components selected from the group consisting of: data processor; data transmitter; data receiver ([0020] reference to transmitter and receiver); battery (0118] reference to battery power); GPS module ([0049] reference to GPS); clock ([0082] reference to clock); calendar; voice recognition interface; touch-screen interface; gesture recognition interface; and EEG interface.
Fernstrom et al. do not disclose a spectroscopic sensor which collects spectral data concerning light reflected from or absorbed by food items; wherein the spectral data is used to identify food item types and/or compositions; wherein the spectroscopic sensor further comprises a light emitter which emits light toward food items and a light receiver which receives the light after it has been reflected by or passed through the food items; and wherein changes in the spectral distribution of the light caused by interaction with food items are used to identify food item types and/or compositions.  However, Adamowicz teaches a personalized food identification and nutrition guidance system (Abstract) that uses a food sensing and analysis device (Fig. 1, #102) that may comprise a spectroscopy sensor ([0040]) to identify food (Fig. 1, #112 and [0041]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor taught by Adamowicz because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis whereas Adamowicz states that the device 102 may comprise a PDA or smartphone, see [0031]).
Claim(s) 3, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom in view of Adamowicz as applied to claims 1 and 10 above, and further in view of Yuen et al. (US 2014/0107493).
Regarding claims 3 and 12, Fernstrom et al. do not disclose wherein the camera is part of a watch or other wrist-worn device.  However, Yuen et al. teach a wrist worn watch that includes sensors for tracking food intake (see [0182] reference to food intake tracking and Fig. 2 which shows the watch device).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use a watch/band structure for the person to wear as taught by Yuen et al. in place of the necklace structure of Fernstrom because some people may find a wrist-worn device embodiment more convenient and comfortable than a necklace one.
Regarding claims 8 and 17, Fernstrom et al. do not disclose wherein the spectroscopic sensor is part of a watch or other wrist-worn device.   However, Yuen et al. teach a wrist worn watch that includes sensors for tracking food intake (see [0182] reference to food intake tracking and Fig. 2 which shows the watch device).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use a watch/band structure for the person to wear as taught by Yuen et al. in place of the necklace structure of Fernstrom because some people may find a wrist-worn device embodiment more convenient and comfortable than a necklace one.  
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom in view of Adamowicz as applied to claim 10 above, and further in view of Inaba (US 2012/0257024).  Fernstrom and Adamowicz do not disclose:
 wherein the fiducial component is a light emitter which projects a light pattern with known size, shape, and/or colors on or near the food items; or
wherein the fiducial component is a mobile device with a screen which is placed near the food items and displays an image on the screen with known size, shape, and/or colors
 However, the use of a screen with display lights as a fiducial/reference for estimating dimensions was known in the arts at the time of the invention.  Inaba teaches a camera system that incorporates the use of a display screen as a reference for estimating dimensions (See [0045] and Figs. 2a and 2b and [0061]).  Inaba does not teach that the screen is a mobile device within the meaning of the limitation (Office interpreted this as something handheld).  However, the Office takes Official Notice that handheld imaging screens were known in the art at the time of the invention (e.g. a tablet).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use the claimed fiducial of claims 19 and 20 in place of the bar taught by Fernstrom for serving as a dimensional reference as taught by Inaba for at least estimating sizes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Claims 1, 3, 8, 10, 12, 17, and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                         

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791